The defendant was convicted of the offense of distilling, etc., and appeals. *Page 641 
No brief has been filed on behalf of either the defendant or the state. Nothing new or novel is raised by any exception reserved during the trial. It would be of no value to discuss the testimony.
Suffice to say we have carefully read the record, and are of the opinion there was abundant evidence to support the verdict returned. It follows there was no error in refusing to give the general affirmative charge in defendant's favor. Each exception taken on the admission or rejection of testimony has been considered, and in each instance we find the trial court's action free from error.
Charge 2 requested by defendant, was, as pointed out by the trial court, unintelligible, and hence, was properly refused.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.